        Case 3:16-cv-00366-BAJ-RLB      Document 101      09/13/21 Page 1 of 20




                       UNITED STATES DISTRICT COURT

                       MIDDLE DISTRICT OF LOUISIANA

    DANIEL JOSEPH BLANK (#416437)                                    CIVIL ACTION

    VERSUS

    DARREL VANNOY                                           NO. 16-00366-BAJ-RLB

                                 RULING AND ORDER

        This is a death penalty case. Presently before the Court is Petitioner’s timely

Motion For Review Of Magistrate Judge’s Order Denying Discovery And

Access To Evidence Of Actual Innocence (Doc. 82, the “Motion”). Petitioner

seeks reversal of the Magistrate Judge’s November 3, 2021 Order (Doc. 79) denying

Petitioner discovery related to known DNA and fingerprint evidence.1 Petitioner

argues that the proposed discovery, if allowed, will yield “critical exculpatory facts

that trial counsel failed to investigate or present to [the] jury,” and may establish his

“actual innocence.” (Doc. 82 at 13). Respondent Darrel Vannoy, Warden of the

Louisiana State Penitentiary (hereinafter, the “State”), does not oppose Petitioner’s

Motion.

        For the following reasons, Petitioner’s Motion will be granted, the Magistrate

Judge’s November 3 Order will be vacated, and Petitioner shall be entitled to obtain

discovery as set forth herein.




1 Also on November 3, 2021, the Magistrate Judge issued a Report and Recommendation
addressing the State’s procedural objections to Petitioner’s claims, and recommending
dismissal of certain claims. (Doc. 78). Petitioner submitted a timely objection to the
Magistrate Judge’s Report and Recommendation. (Doc. 81). The Court will address the
Magistrate Judge’s Report and Petitioner’s Objection in a separate Order.
          Case 3:16-cv-00366-BAJ-RLB   Document 101     09/13/21 Page 2 of 20




     I.     BACKGROUND

               A. Relevant Facts

      The following facts are drawn from the Louisiana Supreme Court’s April 11,

2007 opinion affirming Petitioner’s conviction and sentence. See State v. Blank, 2004-

0204 (La. 4/11/07), 955 So. 2d 90. These facts are abbreviated to include only those

that are relevant to the instant discovery dispute.

      On December 11, 1997, an Ascension Parish, Louisiana grand jury returned

an indictment charging Petitioner with the first-degree murder of 71–year–old Lillian

Philippe. The crime was brutal: On April 10, 1997, Ms. Philippe was beaten and

stabbed to death in her own bedroom, following a botched burglary. Ms. Philippe’s

death was among a series of violent murders and attempted murders that occurred

during home invasions in Louisiana’s River Parishes between 1996 and 1997.

      On September 2, 1999, after a change of venue, a Terrebonne Parish jury

convicted Petitioner of Ms. Philippe’s murder. Thereafter, the jury unanimously

recommended a sentence of death, finding two aggravating circumstances: Petitioner

was engaged in the perpetration of an aggravated burglary; and the victim was aged

65 years or older. The trial court accepted the jury’s recommendation, and sentenced

Petitioner to death.

      At Petitioner’s trial, the State’s theory was that Petitioner robbed and

murdered Ms. Philippe in pursuit of cash to fuel his gambling addiction. The State

bolstered its case by presenting evidence implicating Petitioner in five additional

River Parish home-invasions, which resulted in the murders of Victor Rossi, Joan

Brock, Sam and Louella Arcuri, and Barbara Bourgeois, and the attempted murders

                                          2
       Case 3:16-cv-00366-BAJ-RLB        Document 101     09/13/21 Page 3 of 20




of Leonce and Joyce Millet. Yet, despite the violent nature of these crimes, and despite

having collected voluminous forensic evidence (including fingerprints, hair samples,

and DNA), the State could not produce any forensic evidence connecting Petitioner to

any of the crime scenes. Instead, the State’s case relied almost exclusively on

Petitioner’s video-taped confession to these crimes, which occurred on November 13,

1997, over the course of a 12-hour interrogation conducted in police custody, without

an attorney present. See Blank, 955 So. 2d at 101 (“The state could not produce any

forensic evidence placing [Petitioner] at the various crime scenes, so it relied almost

entirely on the confession to prove defendant's guilt at trial.”).

      As it happens, not only was the State’s forensic evidence inconclusive

regarding Petitioner’s involvement in the River Parish home invasions, multiple

items were exculpatory. Such exculpatory evidence included: unidentified male DNA

found on the baseball bat used to murder Victor Rossi; unidentified male DNA found

under the fingernails of Sam Arcuri; and unidentified male and female DNA found

on cigarette butts located at Joyce and Leonce Millet’s home.

      These DNA samples, recovered from three separate crime scenes, were

analyzed as part of the State’s attempt to corroborate Petitioner’s confession.

Significantly, the State’s analysis ruled out a match to Petitioner. Petitioner’s counsel

obtained the results of the State’s analysis, but did not, however, obtain the

underlying data, or the unidentified DNA profiles generated from the DNA samples.

This additional information would have enabled Petitioner’s counsel to independently

test whether the unidentified DNA profiles collected from the Rossi, Arcuri, and



                                            3
       Case 3:16-cv-00366-BAJ-RLB        Document 101     09/13/21 Page 4 of 20




Millet crime scenes matched each other (indicating a common perpetrator other than

Petitioner), or, alternatively, matched other known DNA profiles in the FBI’s CODIS

database (again, indicating a perpetrator other than Petitioner). Either way, a match

would have undermined Petitioner’s confession, because it would have contradicted

Petitioner’s account that he alone committed all of the River Parish home invasions.

             B.    Procedural History

      After exhausting his state appeal and post-conviction remedies, Petitioner filed

his original Petition For Writ Of Habeas Corpus under 28 U.S.C. § 2254 in this Court

on May 3, 2017. (Doc. 12). The Petition asserts 28 claims for relief (not including sub-

claims). Relevant here, Petitioner’s claims include: ineffective assistance related to

trial counsel’s failure to develop and present available exculpatory forensic evidence

contradicting his confession, specifically including the unidentified DNA samples

discussed above, (id. at 183 (Claim 5)); ineffective assistance related to trial counsel’s

failure to investigate the circumstances surrounding the Rossi murder, particularly

following discovery of unknown male DNA on the murder weapon (among various

other discrepancies) (id. at 247 (Claim 6)); violations of Brady v. Maryland, 373 U.S.

83 (1963), based on the State’s failure to turn over exculpatory forensic evidence

undermining Petitioner’s confession, including “as-yet unrevealed physical evidence

and forensic analysis of physical evidence,” (id. at 382, 422 (Claim 9)); and a due

process violation related to the trial court’s refusal to provide Petitioner additional

time to develop forensic evidence contradicting his confession, and related expert

testimony, (id. at 429 (Claim 10)).

      In connection with these claims, and to excuse any procedural defaults,
                                            4
       Case 3:16-cv-00366-BAJ-RLB         Document 101      09/13/21 Page 5 of 20




Petitioner also asserts ineffective state post-conviction counsel under Martinez v.

Ryan, 566 U.S. 1 (2012),2 and actual innocence under Schlup v. Delo, 513 U.S. 298

(1995).3 (Doc. 12 at 51, 258).

       Finally, the Petition specifically requests the opportunity to conduct

independent “forensic testing of key pieces of forensic evidence, including the Rossi

murder weapon, collected by law enforcement in the investigation of the Philippe

murder and the ‘other crimes’ evidence used to convict and sentence [Petitioner] to

death.” (Doc. 12 at 259-60).

       On October 7, 2019, Petitioner filed the three discovery motions at issue here.

The first, titled Motion To Conduct Habeas Rule 6 Discovery (Doc. 27, the “DNA Data

Motion”), seeks an order directing the FBI to produce the “DNA profiles and raw data”

generated from the bat used to murder Mr. Rossi, the fingernail scrapings collected

from Mr. Arcuri, and the cigarette butts collected from the Millet crime scene. (See

Doc. 27-2 at 1). The second, titled Motion For The Transfer Of Evidence To Defense

Expert Bode Technology (Doc. 28, the “Physical Evidence Motion”), seeks an order

directing the State to produce the actual (physical) Rossi murder weapon, Arcuri

fingernails, and Millet cigarette butts, for DNA testing and analysis by Petitioner’s

DNA expert, Bode Technology. (See Doc. 28-3). The third, titled Motion To Transfer


2 Under Martinez v. Ryan, a claim of ineffective assistance of post-conviction counsel may
serve as cause to excuse the procedural default of a claim related to trial counsel's
ineffectiveness. Martinez, 566 U.S. at 9.
3 Under Schlup v. Delo, a petitioner’s “actual innocence” may serve as a gateway to bypass a

procedural bar so that a constitutional claim may be heard, in order to avoid a fundamental
miscarriage of justice. Schlup, 513 U.S. at 315. “Actual innocence” in this context means
“factual innocence, not mere legal insufficiency.” Bousley v United States, 523 U.S. 614, 623
(1998).

                                             5
       Case 3:16-cv-00366-BAJ-RLB       Document 101      09/13/21 Page 6 of 20




Fingerprint Evidence For Defense Expert Evaluation (Doc. 29, the “Fingerprint

Motion”), seeks an order directing the State to produce a subset of the fingerprint

evidence collected from each of the various crime scenes for examination and analysis

by Petitioner’s fingerprint expert, Max L. Jarrell. (Doc. 29-3).

      The State filed an untimely and perfunctory (two-page) opposition to the DNA

Data Motion. (Doc. 43). The State offered no opposition whatsoever to the Physical

Evidence Motion or the Fingerprint Motion.

      On November 3, 2020, the Magistrate Judge issued a single order denying the

DNA Data Motion, the Physical Evidence Motion, and the Fingerprint Motion. (Doc.

79). The Magistrate Judge considered the DNA Data Motion and the Physical

Evidence Motion in tandem, despite acknowledging that these motions seek distinct

items of discovery (raw data versus underlying physical evidence). First, the

Magistrate Judge determined that Petitioner cannot show “good cause” to obtain

DNA discovery related to the Rossi murder weapon because such evidence relates

only to one substantive claim asserted in the Petition—ineffective assistance related

to trial counsel’s failure to investigate the Rossi murder (Claim 6)—and this claim

fails on the merits.4 (Doc. 79 at 3). Further, because this claim fails on the merits,

Petitioner also cannot show good cause to obtain this evidence to pursue his “gateway

claims” under Martinez and Schlup. (Id. at 3-4).

      Second, the Magistrate Judge determined that Petitioner cannot show good



4As indicated above, supra n.1, the Magistrate Judge’s analysis of Claim 6 appears in the
November 3, 2021 Report and Recommendation. (Doc. 78). The Court will address this
analysis in a separate Order.

                                           6
       Case 3:16-cv-00366-BAJ-RLB        Document 101    09/13/21 Page 7 of 20




cause to obtain DNA discovery related to the Arcuri and Millet crime scenes because

the Petition “does not include any allegation that counsel was ineffective with respect

to the Arcuri fingernail scrapings or the Millet cigarette butts.” (Doc. 79 at 4). Thus,

any DNA discovery related to these items “is the type of ‘fishing expedition’

specifically prohibited in habeas cases.” (Id. at 5).

      Third, the Magistrate Judge separately denied the Fingerprint Motion

determining that Petitioner cannot show good cause to obtain additional fingerprint

evidence because “[t]he petition does not include a claim alleging that the petitioner’s

counsel was ineffective for failing to obtain an independent fingerprint expert,” and,

thus, “petitioner is seeking discovery in order to support a claim that has not been

raised and is not before the Court.” (Doc. 79 at 6).

      The November 3 Order does not address whether the requested discovery

relates to additional claims raised in the Petition, including ineffective assistance

based on counsel’s failure to develop exculpatory forensic evidence to undermine

Petitioner’s confession (Claim 5); whether the State violated Brady by failing to

produce the DNA profiles and raw data excluding Petitioner (Claim 9); and whether

the trial court violated due process by refusing to grant Petitioner a continuance to

develop DNA evidence refuting his confession (Claim 10).

      On November 17, 2020, Petitioner timely filed the instant Motion, seeking

reversal of the Magistrate Judge’s November 3 Order. (Doc. 82).

      The State has not responded to Petitioner’s Motion.




                                            7
          Case 3:16-cv-00366-BAJ-RLB     Document 101      09/13/21 Page 8 of 20




    II.     ANALYSIS

               A. Standard

      Rule 72 provides that a magistrate judge may hear and decide pretrial matters

that are not dispositive of a party's claim. Fed. R. Civ. P. 72(a). A party may object to

a magistrate judge’s order, but must do so within 14 days or risk waiver. Id. “The

district judge in the case must consider timely objections and modify or set aside any

part of the order that is clearly erroneous or is contrary to law.” Id.

      Under the ‘clearly erroneous' standard of review of Rule 72(a), the
      magistrate judge's findings should not be rejected merely because the
      court would have decided the matter differently. Rather, the ‘clearly
      erroneous' standard requires that the district court affirm the decision
      of the magistrate judge unless on the entire evidence the court is left
      with a definite and firm conviction that a mistake has been committed.
      Similarly, a magistrate judge's order is ‘contrary to law’ only if it fails to
      apply or misapplies relevant statutes, case law, or rules of procedure.

Leonard v. Martin, No. 19-cv-00827, 2021 WL 3201369, at *1 (M.D. La. July 28, 2021)

(Jackson, J.) (quoting Ordemann v. Unidentified Party, No. 06-cv-4796, 2008 WL

695253, at *1 (E.D. La. Mar. 12, 2008)).

               B. Discussion

      Petitioner’s Motion raises two objections: first, that the November 3 Order is

premature because it is inconsistent with the Court’s July 21, 2020 Case

Management Order, which reserves rulings on discovery issues for after the Court

has addressed the State’s procedural objections, (Doc. 82 at 8); and second, that good

cause exists to allow discovery under Rule 6, and denying discovery is inconsistent




                                            8
       Case 3:16-cv-00366-BAJ-RLB          Document 101       09/13/21 Page 9 of 20




with U.S. Supreme Court precedent, (id. at 9-22).5 Petitioner’s second argument is

dispositive, and therefore the Court does not address the issue of whether the

November 3 Order is premature.

       Rule 6(a) of the Federal Rules Governing Section 2254 Cases provides that “[a]

judge may, for good cause, authorize a party to conduct discovery under the Federal

Rules of Civil Procedure and may limit the extent of discovery.” Rule 6(b) states that

“[a] party requesting discovery must provide reasons for the request.” Rule 6

embodies the “good cause” standard set forth in Harris v. Nelson, where the Supreme

Court instructed that “where specific allegations before the court show reason to

believe that the petitioner may, if the facts are fully developed, be able to demonstrate

that he is … entitled to relief, it is the duty of the court to provide the necessary

facilities and procedures for an adequate inquiry.” 394 U.S. 286, 300 (1969).

       Importantly, under Rule 6, the petitioner need not show that his discovery

request will ultimately produce evidence sufficient to prove his claims for relief;

rather, the petitioner need only make a “sufficient showing” of “additional evidence

… that lends support to his claim[s],” based on “the facts of [the] particular case.”

Bracy v. Gramley, 520 U.S. 899, 909 (1997) (district court abused discretion by

denying additionally discovery regarding issues of judicial bias in capital habeas

case, where petitioner presented “specific allegations” that his trial attorney “may



5 Petitioner’s objections actually proceed in three parts: first, the Magistrate Judge’s
November 3 Order is premature; second, denying the requested discovery is inconsistent with
U.S. Supreme Court precedent; and third, that good cause exists for the requested discovery.
(Doc. 82 at 8-22). Petitioner’s second and third objections, however, are two sides of the same
coin, and the Court treats them as one.

                                              9
      Case 3:16-cv-00366-BAJ-RLB         Document 101     09/13/21 Page 10 of 20




have agreed to take [his] capital case to trial quickly” to deflect suspicion of corruption

in other cases). “Additionally, a petitioner's factual allegations must be specific, as

opposed to merely speculative or conclusory, to justify discovery under Rule 6.”

Murphy v. Johnson, 205 F.3d 809, 814 (5th Cir. 2000) (quotation marks and citations

omitted).

      In capital cases, Rule 6 discovery is particularly appropriate for the

development of exculpatory DNA evidence. See Dist. Attorney's Off. for Third Jud.

Dist. v. Osborne, 557 U.S. 52, 72 (2009) (Rule 6 permits discovery upon showing of

good cause that DNA evidence supports “a federal actual innocence claim”); Neal v.

Vannoy, No. 15-cv-5390, 2021 WL 1212663, at *5 (E.D. La. Mar. 30, 2021) (Jolivette

Brown, C.J.) (district court granted leave to conduct DNA testing of evidence retained

by the Jefferson Parish Sheriff's Office Crime Lab where proposed DNA evidence

supported petitioner’s gateway claims of actual innocence and ineffective assistance

of trial and post-conviction counsel, and violations of Brady v. Maryland); Code v.

Cain, No. 11-cv-1804 (W.D. La. July 16, 2018) (Hicks, C.J.) (district court granted

leave to conduct independent forensic testing of “all physical evidence”—including

hair samples and latent prints—collected from nine murder investigations).

      Applying these principles to the facts of this case, the Court determines that

Petitioner is entitled to the limited discovery he seeks. Critically, this is a confession

case. A criminal confession is the most potent of all evidence, and possibly the most

susceptible to abuse. Arizona v. Fulminante, 499 U.S. 279, 296 (1991) (“A confession

is like no other evidence. Indeed, the defendant's own confession is probably the most



                                            10
      Case 3:16-cv-00366-BAJ-RLB       Document 101     09/13/21 Page 11 of 20




probative and damaging evidence that can be admitted against him. The admissions

of a defendant come from the actor himself, the most knowledgeable and

unimpeachable source of information about his past conduct. Certainly, confessions

have [a] profound impact on the jury, so much so that we may justifiably doubt its

ability to put them out of mind even if told to do so. While some statements by a

defendant may concern isolated aspects of the crime or may be incriminating only

when linked to other evidence, a full confession in which the defendant discloses the

motive for and means of the crime may tempt the jury to rely upon that evidence

alone in reaching its decision.” (quotation marks, alterations, and citations omitted)).

“Confession evidence (regardless of how it was obtained) is so biasing that juries will

convict on the basis of confession alone, even when no significant or credible evidence

confirms the disputed confession and considerable significant and credible evidence

disconfirms it.” Murray v. Earle, 405 F.3d 278, 295 (5th Cir. 2005). To repeat, no

forensic evidence connected Petitioner to the crime of conviction, or any of the other

murders and attempted murders to which Petitioner confessed. Blank, 955 So. 2d at

101 (“The state could not produce any forensic evidence placing him at the various

crime scenes, so it relied almost entirely on the confession to prove defendant's guilt

at trial.”). The State’s prosecution rises (and falls) depending on the reliability of

Petitioner’s confession. Accordingly, any evidence that undermines Petitioner’s

confession is exculpatory—especially including DNA and fingerprint evidence that

excludes Petitioner as a possible match—because it supports Petitioner’s assertions

that his confession was false. See Floyd v. Vannoy, 894 F.3d 143, 155–56 (5th Cir.



                                          11
      Case 3:16-cv-00366-BAJ-RLB       Document 101     09/13/21 Page 12 of 20




2018) (“In other words, newly-discovered evidence further and conclusively

exculpating Floyd of Robinson's murder—undermining both confessions—is relevant

to his actual-innocence claim because it supports Floyd's assertions [that] his

confessions were false.”).

      Here, Petitioner has tailored his discovery requests and explained his need for

the requested items. He seeks only known exculpatory evidence—specifically, (1) the

“DNA profiles and raw data” generated from the Rossi, Arcuri, Millet crime scenes;

(2) the bat used to murder Mr. Rossi, the fingernail scrapings collected from Mr.

Arcuri, and the cigarette butts collected from the Millet crime scene; and (3) and a

specific subset of fingerprint evidence. He seeks this evidence to conduct additional

analysis aimed to identify an alternative culprit, thereby impeaching his confession—

the only evidence establishing his guilt.

      Necessarily, this evidence lends support to multiple substantive claims raised

in the Petition. Obviously, it is relevant to Claim 5, which alleges ineffective

assistance based on counsel’s failure to develop exculpatory evidence to challenge the

reliability of Petitioner’s confession. See Crane v. Kentucky, 476 U.S. 683, 689 (1986)

(“Confessions, even those that have been found to be voluntary, are not conclusive of

guilt. And, as with any other part of the prosecutor's case, a confession may be shown

to be insufficiently corroborated or otherwise unworthy of belief. … Accordingly, … a

defendant's case may stand or fall on his ability to convince the jury that the manner

in which the confession was obtained casts doubt on its credibility.”).

      Likewise, it is relevant to Claim 6, which alleges ineffective assistance based



                                            12
      Case 3:16-cv-00366-BAJ-RLB       Document 101     09/13/21 Page 13 of 20




on counsel’s failure to investigate the Rossi murder, particularly after discovery of

the unidentified male DNA profile on the murder weapon (among other

discrepancies). See Rompilla v. Beard, 545 U.S. 374, 387 (2005) (“It is the duty of the

lawyer to conduct a prompt investigation of the circumstances of the case and to

explore all avenues leading to facts relevant to the merits of the case and the penalty

in the event of conviction. The investigation should always include efforts to secure

information in the possession of the prosecution and law enforcement authorities.

The duty to investigate exists regardless of the accused's admissions or statements to

the lawyer of facts constituting guilt or the accused's stated desire to plead guilty.”

(quoting 1 ABA Standards for Criminal Justice 4–4.1 (2d ed. 1982 Supp.)).

      It is also relevant to Claim 9, Petitioner’s Brady claim, because the DNA profile

and raw data exclude Petitioner as a match, thereby indicating the involvement of a

separate perpetrator, and suggesting Petitioner’s actual innocence. See Kyles v.

Whitley, 514 U.S. 419, 421 (1995) (“the state's obligation under Brady v. Maryland,

373 U.S. 83 (1963), to disclose evidence favorable to the defense, turns on the

cumulative effect of all such evidence suppressed by the government”); Neal, 2021

WL 1212663, at *5 (district court granted leave to conduct DNA testing of evidence

retained by the Jefferson Parish Sheriff's Office Crime Lab where proposed DNA

evidence supported petitioner’s gateway claims of actual innocence and ineffective

assistance of trial and post-conviction counsel, and violations of Brady v. Maryland);

Code, No. 11-cv-1804 (W.D. La. July 16, 2018) (district court granted leave to conduct

independent forensic testing of “all physical evidence”—including hair samples and



                                          13
      Case 3:16-cv-00366-BAJ-RLB        Document 101     09/13/21 Page 14 of 20




latent prints—collected from nine murder investigations).

      Finally, it is relevant to Claim 10, which alleges a violation of due process

based on the trial court’s refusal to grant a continuance to allow development of

forensic evidence and expert testimony to challenge Petitioner’s confession. Hicks v.

Wainwright, 633 F.2d 1146, 1147 (5th Cir. 1981) (“[T]he denial of a continuance in

this case prevented petitioner from presenting his only expert witness on his insanity

defense, the sole issue at trial, and deprived petitioner of his right to due process.”)

      Additionally, such evidence is plainly relevant to Petitioner’s “gateway claims”

of ineffective state post-conviction counsel under Martinez, and “actual innocence”

under Schlup, which, if proved, may excuse Petitioner’s failure to raise certain claims

in his state post-conviction proceedings (including Claim 6). See Martinez, 566 U.S.

at 9 (“Inadequate assistance of counsel at initial-review collateral proceedings may

establish cause for a prisoner's procedural default of a claim of ineffective assistance

at trial.”); Floyd, 894 F.3d at 155–56 (fingerprint-comparison results and DNA-test

results undermined Petitioner’s confession to two murders and established Schlup

“actual innocence” gateway claim).

      The Magistrate Judge determined otherwise, and denied each of Petitioner’s

discovery motions. In doing so, the Magistrate Judge erred by limiting the analysis

to only whether Petitioner’s proposed discovery related to Claim 6, or to free-standing

claims of ineffective assistance based on counsel’s failure to investigate “the Arcuri

fingernail scrapings or the Millet cigarette butts,” and counsel’s failure to obtain “an

independent fingerprint expert.” (Doc. 79 at 4-6). This analysis is too constrained



                                           14
      Case 3:16-cv-00366-BAJ-RLB        Document 101      09/13/21 Page 15 of 20




because it does not take into account the potential impact of the proposed discovery

on the additional claims outlined above. See Leonard, 2021 WL 3201369, at *1 (“[A]

magistrate judge's order is ‘contrary to law’ … if it fails to apply … relevant statutes,

case law, or rules of procedure.”); e.g., Rosales v. Lore, 149 F. App'x 245, 247 (5th Cir.

2005) (vacating dismissal and reinstating plaintiff’s claims where magistrate judge

failed to address relevant authority when rendering decision).

      In sum, on this record, the Court is satisfied that Petitioner is entitled to the

discovery he seeks in order to develop his potentially meritorious claims. Petitioner’s

factual allegations are specific, Murphy, 205 F.3d at 814, and the requested items will

plainly lend support to his claims. Bracy, 520 U.S. at 909. Further, the requested

DNA evidence will increase the reliability of these proceedings, thereby fulfilling the

Court’s constitutional duty to ensure “a greater degree of accuracy and factfinding

than would be [required] in a noncapital case.” Gilmore v. Taylor, 508 U.S. 333, 342,

(1993) (citing authorities).

   III.   CONCLUSION

      Petitioner was convicted solely on the strength of his confession. Any evidence

that undermines his confession is exculpatory. Petitioner has discretely identified

additional exculpatory DNA and fingerprint evidence that lends support to his claims

based on the facts of this particular case, and has therefore shown good cause for the

discovery he seeks. Bracy, 520 U.S. at 909. Moreover, the State has failed to




                                           15
         Case 3:16-cv-00366-BAJ-RLB       Document 101      09/13/21 Page 16 of 20




meaningfully oppose any of the discovery Petitioner requests.6

         Accordingly,

         IT IS ORDERED that Petitioner’s unopposed Motion For Review Of

Magistrate Judge’s Order Denying Discovery And Access To Evidence Of

Actual Innocence (Doc. 82) be and is hereby GRANTED.

         IT IS FURTHER ORDERED that the Magistrate Judge’s November 3,

2021 Order (Doc. 79) be and is hereby VACATED.

         IT IS FURTHER ORDERED that Petitioner’s Motion To Conduct

Habeas Rule 6 Discovery (Doc. 27) be and is hereby GRANTED. On or before

September 27, 2021, the Federal Bureau of Investigation shall produce to Petitioner

the DNA profiles and raw data generated from the following specimens, consistent

with the subpoena duces tecum issued in conjunction with this Order:

    Description                  Laboratory No.                Specimen No.
    Bat collected from scene     No. 980921048 S HE GX         Q5
    of Victor Rossi’s homicide
    Fingernail scrapings         No. 980921051 S HE GX         Q159.1
    collected from homicide      No. 70821030 S HE GX
    victim Salvador Arcuri
    Cigarette Butts collected    No. 980921053 S HE GX         Q8-Q16
    from scene of Millet         No. 70924019 S HE GX
    attempted homicide

         IT IS FURTHER ORDERED that Petitioner’s Motion For The Transfer

Of Evidence To Defense Expert Bode Technology (Doc. 28) be and is hereby

GRANTED. On or before September 27, 2021, the State shall produce and transfer



6Again, the State does not oppose Petitioner’s instant Motion, has never opposed the Physical
Evidence Motion or the Fingerprint Motion, and has submitted only the most perfunctory
opposition to the DNA Data Motion. (See Doc. 43).

                                             16
       Case 3:16-cv-00366-BAJ-RLB      Document 101     09/13/21 Page 17 of 20




the following items collected in the case of State of Louisiana v. Daniel Blank, No. 10-

677:

 Description                  Agency Identification        Last Known Custodian
                              Nos.
 Bat collected from scene     APSO: Ex. 11, 11C-2          Terrebonne Parish Clerk
 of Victor Rossi’s homicide   APSO TRAQ Barcode #          of Court
                              APSD05439                    Attn: Theresa A.
                              LSPCL: SP9568-96 #11         Robichaux, Clerk of Court
                              FBI Lab: 980921048 S HE      7856 Main Street
                              GX (6/14/99, Q5)             Houma, LA 70360
                              State Exhibit: S-103         Ph.: 985-868-5660
 Fingernail scrapings         SJBPSO: Ex. 29               St. John the Baptist
 collected from homicide      LSPCL: SP4429-97 #29         Sheriff’s Office
 victim Salvador Arcuri       FBI Lab: 70821030 S HE       Attn: Major Larry
                              GX & 980921051 S HE          LeBlanc
                              GX (6/14/66, Q159.1)         Criminal Investigations
                                                           Division
                                                           1801 W. Airline Hwy.
                                                           Laplace, LA 70068
                                                           Ph.: 985-359-8769
 Cigarette Butts collected    APSO Ex. 26A – 26I           Ascension Parish Sheriff’s
 from scene of Millet         APSO TRAQ Barcode            Office District 2 Sub-
 attempted homicide           #APSD06094                   Station
                              APSO TRAQ Barcode            13192 Airline Highway
                              #APSD09564                   Gonzales, LA 70737
                              FBI Lab: 70924019 S HE       Ph.: 225-621-8300
                              GX (6/14/99, Q8, Q9, Q10,
                              Q11, Q12, Q13, Q14, Q15,
                              Q16)

       The State shall ship the foregoing items via Federal Express to:

       Bode Cellmark Technology (“Bode Technology”)
       10430 Furnace Road, Suite 107
       Lorton, Virginia 22079
       Tel. (703) 646 9740

for the purpose of DNA examination and analysis. If, in the scientific judgment of

Bode Technology, any probative unknown DNA profile is obtained from testing of the

submitted evidence, Bode Technology will submit such profile(s) to the Combined


                                          17
      Case 3:16-cv-00366-BAJ-RLB        Document 101     09/13/21 Page 18 of 20




DNA Index System (CODIS) database, pursuant to the requirements and restrictions

of the Federal Bureau of Investigation for CODIS submission. In performing its

examination and analysis, Bode Technology shall endeavor to avoid the complete

consumption of any samples. Following completion of its analysis, Bode Technology

shall promptly notify the State and shall make arrangements to return the evidence

via Federal Express.

         IT IS FURTHER ORDERED that Petitioner’s Motion To Transfer

Fingerprint Evidence For Defense Expert Evaluation (Doc. 29) be and is

hereby GRANTED. On or before September 27, 2021 the State shall produce and

transfer the following items collected in the case of State of Louisiana v. Daniel Blank,

No. 10-677:

 Case             Agency     Exhibit     Description              Last         Known
                  No.                                             Custodian
 Philippe         Gonzales Police   One envelope                  GPD or Louisiana
                  Department “GPD”) containing 29 latent          State Police (“LSP”)
                  Ex. 1             lifts from various
                                    areas
 Philippe         GPD Ex. 4         One envelope                  GPD or LSP
                                    containing 4 latent
                                    lifts from the air
                                    conditioning unit
 Philippe         GPD Ex. 8         1 latent lift from            GPD or LSP
                                    remote alarm unit
                                    from master
                                    bedroom (latent lift
                                    taken from Ex. 8)
 Philippe         GPD Ex. 14; State 14 latent lifts from          GPD or LSP
                  Exhibit S-41      pieces of trophy from
                                    master bedroom
                                    (latent lifts taken
                                    from Ex. 14)
 Rossi            Ascension Parish  Original 9 x 12 clasp         APSO or LSP
                  Sheriff’s Office  envelope containing

                                           18
     Case 3:16-cv-00366-BAJ-RLB      Document 101    09/13/21 Page 19 of 20




              (“APSO”) Ex. 3;         hand printing “You
              APSO TRAQ               can Fuck that Bitch
              #APSD05441              But you will not
                                      Fuck me no more I
                                      hope you die two
                                      timing Bitch” (latent
                                      lifts taken from this
                                      item)

Rossi         APSO Ex. 5; APSO One knife (latent              APSO or LSP
              TRAQ #APSD05447 lifts taken from this
              APSD09565, or    item)
              APSD09568; LSP
              SP9568-96 #5

Millet        APSO Ex. 1;             6 latent lifts taken   APSO or LSP
              possibly APSO           from 1 midnight blue
              TRAQ #APSD05825         4 door Cadillac 32V
              or #APSD36690;          Northstar STS, La.
              LSP SP5916-97 #1        License No. EVH
                                      440 (latent lifts
                                      taken from Ex. 1)
Millet        APSO Ex. 2; LSP         14 latent lifts        APSO or LSP
              SP5916-97 #2            collected from scene
                                      at victims’ residence,
                                      42374 Weber City
                                      Rd, Gonzales, LA

Brock         St. John the Baptist    One broken set of     SJBPSO or LSP
              Parish Sheriff’s        light bulbs in clear
              Office (“SJBPSO”)       plastic wrapping,
              Ex. 130; LSP Ex. 1      also described as one
                                      cardboard box
                                      containing a package
                                      of broken fluorescent
                                      light bulbs (latent
                                      lifts taken from this
                                      item)

Arcuri        SJBPSO Ex. 113;         9 latent lifts from     SJBPSO or LSP
              Federal Bureau of       vacuum, kitchen
              Investigation           sink, kitchen, gold
              Laboratory              mirror
              70821030 S HE GX

                                       19
     Case 3:16-cv-00366-BAJ-RLB      Document 101      09/13/21 Page 20 of 20




                & 980921051 S HE
                GX (6/14/66, Q14-
                Q22)

Arcuri          SJBPSO Ex. 138      One brass frame             SJBPSO or LSP
                (possibly LSP SP97- mirror (latent lifts
                15291 Ex. 1 or 9)   taken from this
                                    item)

Bourgeois       St. James Parish       One needle nose          SJPSO or LSP
                Sheriff’s Office       cutting pliers (latent
                (“SJPSO”) Ex. 42       lifts taken from this
                                       item)

Bourgeois       SJPSO Ex. 1            8 latent lifts from      SJPSO or LSP
                                       crime scene


      The State shall ship the foregoing items via Federal Express to:

      Max L. Jarrell, CLPE
      209 South Jefferson Street
      Suite 1088
      Winchester, TN 37398
      Telephone: (931) 455-8989

for the purpose of examination and analysis. Following completion of his analysis,

Mr. Jarrell shall promptly notify the State and shall make arrangements to return

the evidence via Federal Express.

                         Baton Rouge, Louisiana, this 13th day of September, 2021



                                      _______________________________________
                                      JUDGE BRIAN A. JACKSON
                                      UNITED STATES DISTRICT COURT
                                      MIDDLE DISTRICT OF LOUISIANA




                                        20
